

114 HR 6391 IH: Systemic Risk Designation Improvement Act of 2016
U.S. House of Representatives
2016-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6391IN THE HOUSE OF REPRESENTATIVESNovember 18, 2016Mr. Luetkemeyer introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to specify when bank holding
			 companies may be subject to certain enhanced supervision, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Systemic Risk Designation Improvement Act of 2016. 2.Table of contentsThe table of contents for the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.) is amended by striking the item relating to section 113 and inserting the following:
			
				
					Sec. 113. Authority to require enhanced supervision and regulation of certain nonbank financial
			 companies and certain bank holding companies..
		3.Revisions to council authority
 (a)Purposes and dutiesSection 112 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5322) is amended in subsection (a)(2)(I) by inserting before the semicolon , which have been the subject of a final determination under section 113.
 (b)Bank holding company designationSection 113 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5323) is amended—
 (1)by amending the heading for such section to read as follows: Authority to require enhanced supervision and regulation of certain nonbank financial companies and certain bank holding companies;
 (2)by redesignating subsections (c), (d), (e), (f), (g), (h), and (i) as subsections (d), (e), (f), (g), (h), (i), and (j), respectively;
 (3)by inserting after subsection (b) the following:  (c)Bank holding companies subject to enhanced supervision and prudential standards under section 165 (1)DeterminationThe Council, on a nondelegable basis and by a vote of not fewer than 2⁄3 of the voting members then serving, including an affirmative vote by the Chairperson, may determine that a bank holding company shall be subject to enhanced supervision and prudential standards by the Board of Governors, in accordance with section 165, if the Council determines, based on the considerations in paragraph (2), that material financial distress at the bank holding company, or the nature, scope, size, scale, concentration, interconnectedness, or mix of the activities of the bank holding company, could pose a threat to the financial stability of the United States.
 (2)ConsiderationsIn making a determination under paragraph (1), the Council shall use the indicator-based measurement approach established by the Basel Committee on Banking Supervision to determine systemic importance, which considers—
 (A)the size of the bank holding company; (B)the interconnectedness of the bank holding company;
 (C)the extent of readily available substitutes or financial institution infrastructure for the services of the bank holding company;
 (D)the global cross-jurisdictional activity of the bank holding company; and (E)the complexity of the bank holding company.
 (3)GSIBs designated by operation of lawNotwithstanding any other provision of this subsection, a bank holding company that is designated, as of the date of enactment of this subsection, as a Global Systemically Important Bank by the Financial Stability Board shall be deemed to have been the subject of a final determination under paragraph (1).
							;
 (4)in subsection (d), as so redesignated— (A)in paragraph (1)(A), by striking subsection (a)(2) or (b)(2) and inserting subsection (a)(2), (b)(2), or (c)(2); and
 (B)in paragraph (4), by striking Subsections (d) through (h) and inserting Subsections (e) through (i); (5)in subsections (e), (f), (g), (h), (i), and (j)—
 (A)by striking subsections (a) and (b) each place such term appears and inserting subsections (a), (b), and (c); and (B)by striking nonbank financial company each place such term appears and inserting bank holding company for which there has been a determination under subsection (c) or nonbank financial company;
 (6)in subsection (g), as so redesignated, by striking subsection (e) and inserting subsection (f); (7)in subsection (h), as so redesignated, by striking subsection (a), (b), or (c) and inserting subsection (a), (b), (c), or (d); and
 (8)in subsection (i), as so redesignated, by striking subsection (d)(2), (e)(3), or (f)(5) and inserting subsection (e)(2), (f)(3), or (g)(5). (c)Enhanced supervisionSection 115 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5325) is amended—
 (1)in subsection (a)(1), by striking large, interconnected bank holding companies and inserting bank holding companies which have been the subject of a final determination under section 113; (2)in subsection (a)(2)—
 (A)in subparagraph (A), by striking ; or at the end and inserting a period; (B)by striking the Council may and all that follows through differentiate and inserting the Council may differentiate; and
 (C)by striking subparagraph (B); and (3)in subsection (b)(3), by striking subsections (a) and (b) of section 113 each place such term appears and inserting subsections (a), (b), and (c) of section 113.
 (d)ReportsSection 116(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5326(a)) is amended by striking with total consolidated assets of $50,000,000,000 or greater and inserting which has been the subject of a final determination under section 113.
 (e)MitigationSection 121 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5331) is amended—
 (1)in subsection (a), by striking with total consolidated assets of $50,000,000,000 or more and inserting which has been the subject of a final determination under section 113; and (2)in subsection (c), by striking subsection (a) or (b) of section 113 and inserting subsection (a), (b), or (c) of section 113.
 (f)Office of financial researchSection 155 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5345) is amended in subsection (d) by striking with total consolidated assets of 50,000,000,000 or greater and inserting which have been the subject of a final determination under section 113.
			4.Revisions to Board authority
 (a)AcquisitionsSection 163 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5363) is amended by striking with total consolidated assets equal to or greater than $50,000,000,000 each place such term appears and inserting which has been the subject of a final determination under section 113.
 (b)Management interlocksSection 164 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5364) is amended by striking with total consolidated assets equal to or greater than $50,000,000,000 and inserting which has been the subject of a final determination under section 113.
 (c)Enhanced supervision and prudential standardsSection 165 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5365) is amended—
 (1)in subsection (a), by striking with total consolidated assets equal to or greater than $50,000,000,000 and inserting which have been the subject of a final determination under section 113; (2)in subsection (a)(2)—
 (A)by striking (A) In general.—; and (B)by striking subparagraph (B);
 (3)by striking subsections (a) and (b) of section 113 each place such term appears and inserting subsections (a), (b), and (c) of section 113; and (4)in subsection (j), by striking with total consolidated assets equal to or greater than $50,000,000,000 and inserting which has been the subject of a final determination under section 113.
 (d)Conforming AmendmentThe second subsection (s) (relating to Assessments, Fees, and Other Charges for Certain Companies) of section 11 of the Federal Reserve Act (12 U.S.C. 248) is amended— (1)by redesignating such subsection as subsection (t); and
 (2)in paragraph (2)— (A)in subparagraph (A), by striking having total consolidated assets of $50,000,000,000 or more; and inserting which have been the subject of a final determination under section 113 of the Dodd-Frank Wall Street Reform and Consumer Protection Act; and;
 (B)by striking subparagraph (B); and (C)by redesignating subparagraph (C) as subparagraph (B).
					5.Effective date; rule of application
 (a)Effective dateThe Financial Stability Oversight Council may begin proceedings with respect to a bank holding company under section 113(c)(1) of the Dodd-Frank Wall Street Reform and Consumer Protection Act, as added by this Act, on the date of the enactment of this Act, but may not make a final determination under such section 113(c)(1) with respect to a bank holding company before the end of the 1-year period beginning on the date of the enactment of this Act.
 (b)Immediate application to large bank holding companiesDuring the 1-year period described under subsection (a), a bank holding company with total consolidated assets equal to or greater than $50,000,000,000 shall be deemed to have been the subject of a final determination under section 113(c)(1) of the Dodd-Frank Wall Street Reform and Consumer Protection Act.
 (c)Right to determinationA bank holding company with total consolidated assets equal to or greater than $50,000,000,000 on the date of the enactment of this Act may elect to be subject to a final determination under section 113(c)(1) of the Dodd-Frank Wall Street Reform and Consumer Protection Act by notifying the Financial Stability Oversight Council of such election before the end of the 1-year period described under subsection (a).
			6.Existing assessment termination schedule
			(a)Temporary extension of existing assessment
 (1)In generalEach bank holding company with total consolidated assets equal to or greater than $50,000,000,000 and which has not been the subject of a final determination under section 113 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5323) shall be subject to assessments to the same extent as a bank holding company that has been subject to such a final determination.
 (2)Limitation on amount of assessmentsThe aggregate amount collected pursuant to paragraph (1) from all bank holding companies assessed under such paragraph shall be $115,000,000.
 (3)Expedited assessmentsIf necessary, the Secretary of the Treasury shall expedite assessments made pursuant to paragraph (1) to ensure that all $115,000,000 of assessments permitted by paragraph (2) is collected before fiscal year 2018.
 (4)Payment period optionsThe Secretary of the Treasury shall offer the option of payments spread out before the end of fiscal year 2018, or shorter periods including the option of a one-time payment, at the discretion of each bank holding company paying assessments pursuant to paragraph (1).
 (b)Use of assessmentsOf the total amount collected pursuant to subsection (a)— (1)$60,000,000 shall be transferred to the Financial Stability Oversight Council to pay for any administrative costs resulting from this Act and the amendments made by this Act; and
 (2)$55,000,000 shall be transferred to the Federal Deposit Insurance Corporation to pay for any resolution costs resulting from this Act and the amendments made by this Act.
 (c)Treatment upon determinationA bank holding company assessed under this section shall no longer be subject to such assessments in the event it is subject to a final determination under section 113 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5323). Any prior payments made by such a banking holding company pursuant to an assessment under this section shall be nonrefundable.
 (d)Rule of constructionA bank holding company deemed to have been the subject of a final determination under section 113 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5323) under section 5(b) shall not be subject to assessments under subsection (a) solely by operation of section 5(b).
			